IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                    )
                                      )
            Plaintiff,                )
                                      )     Case No. 2009008259
      v.                              )
                                      )
ANDRE CARTER,                         )
                                      )
            Defendant.                )


                             Submitted: March 18, 2022
                              Decided: May 17, 2022

                          OPINION ON DEFENDANT’S
                         MOTION TO SUPPRESS - DENIED




Daniel McBride, Deputy Attorney General, Office of the Attorney General
Wilmington, Delaware, Counsel for State of Delaware.

Elise Wolpert, Esquire, Office of Eugene I. Maurer, Jr., P.A.
Wilmington, Delaware, Counsel for Defendant, Andre Carter.




Jones, J.
      Defendant, Andre Carter (“Carter”), has filed a Motion to Suppress to

challenge the admissibility of evidence that was obtained from his Gray/black

iPhone by way of execution of two (2) search warrants. For the reasons that follow,

Defendant’s Motion to Suppress is DENIED.

      On July 13, 2020, a New Castle County Grand Jury indicted Carter and eight

(8) other codefendants with: Criminal Racketeering, Conspiracy to Commit

Criminal Racketeering, Drug Dealing Cocaine, Drug Dealing Heroin, Drug Dealing

Marijuana, Drug Dealing a Schedule II narcotic controlled Substance, four (4)

counts of Aggravated Possession of a Controlled substance and accompanying

charges of Conspiracy Second Degree and Money Laundering. These charges are

currently pending before this Court.

      On July 16, 2020, Detective Andrew Rosaio (“Rosaio”) obtained a search

warrant (“Warrant 1”) to extract specific digital information stored on a smartphone

recovered from Carter during a June 25, 2020 arrest made by the Wilmington Police.

Warrant 1 was executed and the specified information was extracted from Carter’s

smartphone. The information was then provided to Rosaio in a cellular extraction

report.

      Carter filed the instant Motion to Suppress alleging that Warrant 1 amounted

to a general warrant because it lacked specificity, the time period for which the

materials were requested was too expansive, and that it failed to establish probable

cause that any evidence of the alleged criminal activity would be found on the


                                         2
smartphone. The State responded by acknowledging that the scope of the warrant

was overbroad primarily because the time period for the materials requested was too

expansive but nonetheless, asserted that probable cause did exist regarding some,

but not all, of the data sought and obtained through the search warrant. The State’s

position was that because the warrant was overbroad, and not a general warrant, this

Court would be allowed to determine the inclusion and exclusion of the evidence

based on what is supported by probable cause rather than making a blanket

determination.

      The State also noted that it expected Rosaio to obtain a second search warrant

for Carter’s cellular phone. According to the State the second warrant would not

include any facts or information discovered as a result of Warrant 1. According to

the State, the search of a smartphone simply involves the copying of the information

stored on the phone and does not delete or disturb the information on the phone. The

State maintains that the inherent nature of smartphones presents the unique

opportunity for law enforcement to correct any mistakes that were made in

connection with an initial search by obtaining a second search warrant and

conducting a second search of the phone. According to the State, this “do over”

comes from an entirely independent source – the second warrant. Therefore, under

the Fourth Amendment’s independent source doctrine a second search, that does not

rely on the first warrant, is proper.




                                         3
      The State did, in fact, obtain a second search warrant (“Warrant 2”) on

February 21, 2022 to “correct those flaws” in the first. In its Supplemental Response,

the State noted that Warrant 2 did not include any facts either directly or indirectly

discovered from the initial search of Carter’s iPhone. Further, the State argued that

Warrant 2 provides for a more limited search than the first – limiting the types of

data to be searched and a stricter temporal limit. The State maintained its position

that Warrant 1 established probable cause and that Warrant 2 provides additional

support that there is probable cause to believe that evidence of the crimes may be

found on Carter’s cellular device.

      Carter filed a Reply in support of his Motion and an Answer to the State’s

initial and supplemental Responses. Carter argues that the independent source

doctrine is not applicable in this case because Warrant 2 is dependent on Warrant 1.

Carter advances that the only reason the State sought and obtained Warrant 2 is

because Carter filed the instant motion pointing out the flaws in Warrant 1. Further,

Carter advances that Warrant 1 amounts to a general warrant because it is both

overbroad and insufficiently particular. Carter asks this Court to employ a “four

corners” test in analyzing Warrant 1 and that no testimony should be permitted to

supplement the record nor should this Court give any weight to the facts contained

within Warrant 2. As such, it is Carter’s position that all the evidence seized under

Warrant 2 constitutes fruit of the poisonous tree and, thus, is inadmissible.




                                          4
        “The Fourth Amendment protects ‘[t]he right of the people to be secure in

their persons, houses, papers and effects, against unreasonable searches and

seizures.’”1 “The ‘basic purpose of this Amendment,’ “is to safeguard the privacy

and security of individuals against arbitrary invasions by governmental officials.” 2

The Fourth Amendment was crafted as a “response to the reviled ‘general warrants’

and ‘writ of assistance’ of the colonial era, which allowed British officers to

rummage through homes in an unrestrained search for evidence of criminal

activity.’”3 The United States Supreme Court expanded the scope of the Fourth

Amendment to include protection of “certain expectations of privacy[,]” being that

the Fourth Amendment’s purpose is to protect people, not places.4

        “When an individual ‘seeks to preserve something as private,’ and his

expectation of privacy is ‘one that society is prepared to recognize as reasonable,’

[the Court has] held that official intrusion into that private sphere generally qualifies

as a search and requires a warrant supported by probable cause.”5 The same two

basic guideposts have been followed in application of the Fourth Amendment.6

“First, that the Amendment seeks to secure ‘the privacies of life’ against ‘arbitrary

power.’ Second, and relatedly, that a central aim of the Framers was “to place

obstacles in the way of a too permeating police surveillance.”7 “As technology has


1
  Carpenter v. United States, 138 S.Ct. 2206 (2018).
2
  Id. at 2213.
3
  Id.
4
  Id.
5
  Id.
6
  Id. at 2214.
7
  Id.
                                                       5
enhanced the Government’s capacity to encroach upon areas normally guarded from

inquisitive eyes, [the Supreme] Court has ‘sought to assure [] preservation of that

degree of privacy against government that existed when the Fourth Amendment was

adopted.’”8 As such, “mechanical interpretation” of the Fourth Amendment has been

struck down by the Court.9

        In Riley v. United States,10 the Supreme Court specifically addressed

application of the Fourth Amendment to cell phones. “[R]ecognizing the ‘immense

storage capacity’ of modern cell phones” the Court held that a warrant must

generally be obtained before the contents of a cellphone can be searched by law

enforcement.11 The Court ultimately determined that the rationales supporting

searches incident to arrest set forth in Chimel v. California12 and United States v.

Robinson13 – concern for officer safety and concern for destruction or loss of

evidence – do not have much force with respect to “the vast store of sensitive

information on a cell phone.”14 The Delaware Supreme Court has cited to Riley for

support on various occasions when confronted with the validity of a search warrant

to search the contents of a cell phone.15




8
  Id.
9
  Id.
10
   572 U.S. 373 (2014).
11
   Carpenter, 138 S.Ct. at 2214 (citing Riley, 572 U.S. at 393)).
12
   395 U.S. 752 (1969).
13
   414 U.S. 218 (1973).
14
   Carpenter, 138 S.Ct. at 2214 (citing Riley, 573 U.S. at 386).
15
   See e.g., Wheeler v. State, 135 A.3d 282 (Del. 2016); State v. Waters, 2020 WL 507703 (Del. Super. Ct. Jan. 30,
2020); Taylor v. State, 260 A.3d 602 (Del. 2021); State v. Palmer, 2016 WL 3044499 (Del. Super. Ct. May 16,
2016).
                                                         6
         Both parties agree that Warrant 1 is invalid in some respect. Carter advances

that Warrant 1 is an invalid general warrant because it lacks particularity and

probable cause. The State responds that Warrant 1 does not amount to a general

warrant but instead an overly broad warrant.

         “[A] general warrant … is invalid because it vests the executing officers with

unbridled discretion to conduct an exploratory rummaging through [the defendant’s]

papers in search of criminal evidence.”16 Where a Court finds a warrant amounts to

a general warrant, the proper remedy is suppression of all evidence obtained by way

of the warrant.17 “[A]n overly broad warrant … ‘describe[s] in both specific and

inclusive general terms what is to be seized,’ but ‘authorizes the seizure of items as

to which there is no probable cause….’”18 The proper remedy is suppression of

evidence where probable cause is lacking in the warrant and leaving untouched the

remainder of the warrant which satisfies the Fourth Amendment.19

         It is this Court’s view that Warrant 1 is an overly broad warrant. The Court

finds instructive the Delaware Supreme Court decisions in Buckham v. State,20

Taylor v. State,21 and Wheeler v. State.22 In all three cases, the Court found the search

warrants at issue amounted to general warrants. In so finding, the Court noted that



16
   Taylor v. State,260 A.3d 602, 617 (Del. 2021) (citing United States v. Yusuf, 461 F.3d 373, 393, n. 19 (3d. Cir.
2006) (internal citations omitted). See also Coolidge v. New Hampshire, 403 U.S. 443 (1971) (a general warrant
permits “a general exploratory rummaging in a person’s belongings.”).
17
   Id.
18
   Id.
19
   Id.
20
   185 A.3d 1 (Del. 2018).
21
   260 A.3d 602 (Del. 2021).
22
   135 A.3d 282 (Del. 2016).
                                                          7
the search warrants contained the broad language of “any and all stored data[,]” and

no relevant time frames were specified. Additionally, the Court highlighted that the

warrants all contained the “open-ended language, ‘including but not limited to[,]’ to

describe the places to be searched.”23

         In this case, Warrant 1 is distinguishable in various respects from those at

issue in Buckham, Taylor, and Wheeler. Warrant 1 does not contain the “any and all

stored data” language. Rather, it states that “any pertinent data in regard to texts,

phone call logs, contacts, photos/videos of illegal narcotics and voicemails related

to the purchasing of illegal narcotics, and packaging material recovered in regard to

this case from the cell phone recovered from Andre Carter[.]”24 Further, Warrant 1

does not contain the open-ended language “including but not limited to.”

         Despite these differences, the Court does agree with Carter that the warrant

lacks probable cause to seize data prior to January 19, 2020 based on the information

contained within the four corners of the warrant. Nonetheless, this, in and of itself,

is insufficient to classify the warrant as a general warrant. In State v. Waters,25 this

Court was confronted with a similar issue. The State obtained a warrant to search for

evidence during a specific period of time. Cognizant of the temporal limitation set

forth in the warrant – two days before and two weeks after the homicide – the Court



23
   Id. at 615 (citing Buckham, 185 a.3d at 15;see also Wheeler, 135 A.3d at 289 (listing the areas of the phone to be
searched ‘to include but not limited to: registry entries, pictures, images, temporary internet files, internet history
files, chat logs, writings, passwords, usernames, buddy names, screen names, email, connection logs, or other
evidence.”).
24
   See Exhibit “A,” to Defense’s Motion to Suppress Evidence Seized From Defendant’s iPhone at p.2 and p.8, ¶29.
25
   2020 WL 507703 (Del. Super. Ct. Jan. 30, 2020).
                                                           8
stated that the warrant “is fairly subject to attack for a lack of articulation of where

and why that particular window of time was chosen.”26 Ultimately, the Court

concluded:

           [T]he warrant in this case was supported by probable cause to believe
           that the phone in question was in the Defendant’s possession on the
           night off the murder and its cell site information may offer up evidence
           of the Defendant’s whereabouts at the time of the crime. But the warrant
           and affidavit fail to offer probable cause as to what evidence, if any,
           might be gleaned from evidence of the phone’s location 4 days before
           and 2 weeks after the murder and it thus authorizes the seizure of more
           cell site location information than is supported by probable cause. Thus,
           it is an overly broad warrant. But because it is particular in that it seeks
           only cell site location information and only over a specific period of
           time and does not authorize a “general rummaging” through all data on
           a cell phone, it cannot be characterized as a general warrant and
           suppression of all of its fruits cannot be the appropriate remedy.27

           Here, the Court agrees with Carter that Warrant 1 and its affidavit fail to make

a showing of probable cause as to what evidence, if any, might be discovered from

Carter’s iPhone prior to the State learning of his alleged involvement with the

Renteria Drug Trafficking Organization. Thus, while suppression of all the evidence

discovered by way of Warrant 1 is not appropriate, suppression of any evidence

obtained prior to January 19, 2020 is warranted.

           In addition to the material pre-January 19, 2020, Carter maintains that the

affidavit lacks probable cause for the items to be searched that post date January 29,

2020. In reviewing the warrant, this Court takes a differential approach to the

magistrate’s decision and does not engage in a “hyper-technical approach to the


26
     Id. at *2.
27
     Id. at *4 (emphasis added).
                                                9
evaluation of the search warrant affidavit in favor of a common-sense

interpretation.”28 Probable cause is measured not by precise standards, but by the

totality of the circumstances through a case-by-case review of the ‘factual and

practical considerations of everyday life on which reasonable and prudent men, not

legal technicians act.29 Applying these principles to the remainder of the affidavit

and warrant, this Court concludes that when one allows for the reasonable inferences

to be drawn from the facts in the warrant that there was sufficient probable cause for

the magistrate to issue the warrant for the post January 19, 2020 time frame and for

the items requested.

          The only issue Carter takes with Warrant 2 is that it is wholly dependent on

Warrant 1 and, thus, the independent source doctrine does not apply. The State

disagrees and advances that no evidence discovered by way of Warrant 1 was used

in the police application for Warrant 2. Before addressing the applicability of the

independent source doctrine, this Court first notes that it is satisfied – irrespective of

Warrant 1—Warrant 2 meets the particularity and probable cause requirements to be

a valid warrant.

          To be valid, a search warrant “must describe the things to be searched with

sufficient particularity and be no broader than the probable cause on which it is

based.”30 “The manifest purpose of this particularity requirement [i]s to prevent


28
     Larry M. Jensen v. State of Delaware, 482 A.2d 105, 111 (Del. 1984).
29
     State of Delaware v Richard Maxwell, 624 A.2d 926, 928 (Del. 1993).
30
 Wheeler v. State, 135 A.3d 282, 299 (Del. 2016) (citing U.S. Const. Amend. 4; Del. Const. art. 1, § 6; 11 Del.
Code § 2307(a); United States v. Zimmerman, 277 F.2d 426, 432 (3d Cir. 2002) (citation omitted).
                                                        10
general searches.” “By limiting the authorization to search the specific areas and

things for which there is probable cause to search, the requirement ensures that the

search will be carefully tailored to its justifications and will not take on the character

of the wide-ranging exploratory searches the Framers intended to prohibit.”31

        Here, Rosaio provided a twenty-two- (22) page application for Warrant 2. In

this application, Rosaio described the things to be searched with sufficient

particularity and his request is no broader than the probable cause on which it is

based.32 Therefore, this Court concludes that the search conducted pursuant to

Warrant 2 was valid because Warrant 2 itself is a valid warrant.

        However, regardless of whether Warrant 1 is a general or overly broad

warrant, because the State sought and obtained Warrant 2, the issue becomes

whether Warrant 2 survives in lieu of Warrant 1’s partial invalidity. The parties’

arguments focus on the independent source doctrine. Carter advances the

independent source doctrine does not apply because Warrant 2 is wholly dependent

on Warrant 1. The State responds that because the police did not rely on any evidence

obtained by way of Warrant 1 in obtaining Warrant 2 that the independent source

doctrine does apply.




31
   Id. (citing Maryland v. Garrison, 480 U.S. 79, 84 (1987) (citations omitted); see also Arizona v. Gant, 556 U.S.
332, 345 (2009)(“[T]he central concern underlying the Fourth Amendment [is] the concern about giving police
officers unbridled discretion to rummage at will among a person’s private effects.”) (citations omitted).)
32
   This Court notes that Warrant 1, in contrast, was only eight (8) pages long and the period of time for which
Officer Rosaio requested to search for the named items was not fully supported by probable cause, e.g. Officer
Rosaio requested to search for items from January 1, 2018 to June 25, 2020. However, in both warrant applications,
Officer Rosaio indicated that he was not made aware of Carter’s alleged involvement with the Renteria Drug
Trafficking Organization (DTO) until May and June of 2020.
                                                        11
         “Where it is shown that there has been a violation of a defendant’s right to be

free from illegal searches and seizures, the exclusionary rule acts as the remedy.”33

The rule requires that any evidence recovered or derived from an illegal search or

seizure must be excluded from evidence in the absence of an independent source for

or a situation allowing for the inevitable discovery of evidence.”34 “The Delaware

Supreme Court has recognized exceptions to the warrant requirement where ‘official

misconduct should not fatally taint evidence[.]’”35 “Rather, ‘taint may be purged and

the evidence may be admissible through one of the doctrinal exceptions to the

exclusionary rule, such as the independent source doctrine[.]”36

         “The rationale behind the Court’s power to exclude evidence that the police

have unlawfully obtained is to deter police from violating constitutional and

statutory protections.”37 “The Court will not reward bad behavior by putting the State

in a better position than it would have been if the police had not engaged in illegal

conduct.”38 “The corollary to this idea is that the State should not be put into a worse

position ‘simply because of some earlier police error or misconduct[.]’”39 Courts

have created “numerous exceptions to the exclusionary rule[,]” including the

independent source doctrine.40




33
   State v. Coursey, 136 A..3d 316, 322 (Del. Super. Ct. 2016) (citing jones v. State, 745 A.2d 856, 872 (Del. 1999).
34
   Id.
35
   State v. Lambert, 2015 WL 3897810, at *6 (Del. Super. Ct. Jun. 22, 2015) (internal citations omitted).
36
   Id. (citing Lopez v. Vazquez v. State, 956 A.2d 1280, 1292 (Del. 2008) (internal citations omitted)).
37
   State v. Blackwood, 2020 WL 975465, at *7 (Del. Super. Ct. Feb. 27, 2020).
38
   Id.
39
   Id.
40
   Id.
                                                         12
        The independent source doctrine recognizes that “even if police engage in

illegal investigatory activity, evidence will be admissible if it is discovered through

a source independent of the illegality.”41 The United States Supreme Court described

the independent source doctrine as follows:

         [T]he interest of society in deterring unlawful police conduct and the
        public interest in having juries receive all probative evidence of a crime
        are properly balanced by putting the police in the same, not a worse
        position that they would have been in if no police error or misconduct
        had occurred…. When the challenged evidence has an independent
        source, exclusion of such evidence would put the police in a worse
        position than they would have been in absent of any error or
        violation.”42

        Based on this Court’s own review of both warrants, the Court finds that the

independent source doctrine is applicable on these facts. None of the evidence

obtained by way of Warrant 1 was used by the police in their application for Warrant

2. While this Court is cognizant of Carter’s frustrations that the State, in essence,

gets to fix its errors, suppression of all evidence retrieved from Carter’s iPhone(s)

does nothing to further the purposes of the exclusionary rule.

        As the Delaware Supreme Court has stated, “official misconduct should not

fatally taint evidence[,]” and otherwise tainted evidence may still be admissible

pursuant to an exception to the exclusionary rule, like the independent source

doctrine.43 Additionally, the “prime purpose” of the exclusionary rule is to deter

police from violating both constitutional and statutory protections afforded to


41
   Id. at *8.
42
   Murray v. U.S., 487 U.S. 533, 537 (1988) (citing Nix v. Williams, 467 U.S. 431, 443 (1984)).
43
   Lambert, 2015 WL 3897810, at *6.
                                                        13
individuals by the United States and Delaware constitutions. If this Court were to

suppress all evidence obtained by way of the warrants at issue, the State would be

put in a worse position than prior to the police misconduct. Such a decision would

both run afoul of the prime purpose of the exclusionary rule and wholly disregard

this Court and the United States Supreme Court decisions which stand for precisely

the opposite proposition – that the State should not be put into a worse position

“simply because of some earlier police error or misconduct[.]”44

            Defendant cites no cases to the Court which stand for the proposition that a

subsequent warrant obtained by the same information used to obtain a prior warrant

invalidates the former. That is precisely what happened in this case. In fact, this

Court recently addressed a similar issue in State v. Blackwood. In Blackwood, police

obtained information from a forensic extraction of Defendant’s cell phone pursuant

to the Warrant. The Defendant argued that certain evidence should be suppressed

because it fell outside the reasonable time period supported by probable cause in the

warrant. This Court concluded that the evidence was admissible under the

independent source doctrine, stating:

           Defendant has asked this Court to suppress Defendant’s internet search
           history from June 17 to June 22, 2018, his cell cite location information
           from June 16 to June 17, 2018, and a photograph of Defendant. the
           police obtained this information from the forensic extraction of
           Defendant’s cell phone pursuant to the Warrant. However, separate and
           apart from the Warrant, Defendant’s voluntary consent permitted the
           police to obtain all this information. Because Defendant’s consent was



44
     State v. Blackwood, 2020 WL 975465, at *7.
                                                  14
           voluntary and not casually connected to the Warrant, the three
           challenged items of evidence should not be suppressed.45

           In the present case, this Court finds that Warrant 2 is separate and apart from

Warrant 1 because the information used in the warrant application by Rosaio was

available to him absent any evidence he discovered pursuant to Warrant 1. The only

difference this Court finds between the two warrants is that in his application for

Warrant 2, Rosaio states the information that he knew prior to the execution of

Warrant 1, with greater particularity and seeks evidence from a more limited time

period. As a result of this Court’s finding that Warrant 2 is a valid warrant because

the information used in its application comes from a source independent from any

evidence seized pursuant to the overly broad Warrant 1, the challenged evidence will

not be suppressed.

           Carter also moves to suppress evidence from two (2) additional iPhones

seized, a red iPhone and a silver iPhone. Carter’s arguments as to these two iPhones

are the same as to the gray/black iPhone. For the same reasons set forth in this

opinion as to the gray/black iPhone, the motion to suppress as to the other two (2)

iPhones is also DENIED.

           Therefore, Carter’s Motion to Suppress is DENIED.

           IT IS SO ORDERED.
                                                    /s/ Francis J. Jones, Jr.
                                                   Francis J. Jones, Jr., Judge
Original to Prothonotary


45
     Id.
                                              15